DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, line 3, “of the traction type by way of its head” is unclear and indefinite.   
Regarding claim 4, Line 2, “with drive through the transmission system” is unclear and indefinite.
Regarding claim 4, line 3, “the equipment” lacks antecedent basis.
Regarding claim 4, line 10, “said material” lacks antecedent basis.
Regarding claim 5, line 1, “the clean grain” lacks antecedent basis. 
Regarding claim 6, line 2, it is not understood what is meant by “with direction on each side”.  Appropriate correction required.
Regarding claim 7, line 1, the terminology “it is provided” should be removed and amended.
Regarding claim 10, line 2, “there are used two parallel helicoids” is unclear and indefinite.  Appropriate correction required.
Regarding claim 10, line 3, “this reservoir” lacks antecedent basis.  
Regarding claim 10, line 7, “the transporter lateral” lacks antecedent basis.
Regarding claim 12, line 1, the terminology “wherein it is provided” should be removed and amended.


Regarding claims 1-14, there are multiple elements (cardans, helicoids, sieves, transition region) where applicant is claiming different parts with the same language which renders the claims indefinite.  Since a claim cannot rely on reference numerals for definiteness, it is unclear which element applicant is referring to when these elements are claimed.  Therefore, applicant should amend claims to distinguish the elements from one another i.e. a first cardan, a second cardan, a first helicoid, a second helicoid, etc.  

Since there are a large number of instances of indefiniteness, applicant is required to review all claims to identify instances of indefiniteness and make appropriate corrections.
Allowable Subject Matter
Claims 1-14 would allowed if the 112 rejections as outlined above are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/           Primary Examiner, Art Unit 3671                                                                                                                                                                                             	April 22, 2021